DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendments dated 06/08/2021, applicant(s) amended claims 1, 3 and 7, and cancelled claim 2; wherein the cancelled claim 2 is incorporated into each of the independent claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title has been changed to “IMAGE FORMING APPARATUS AND DATA PROTECTION METHOD TO AVOID DATA CORRUPTION OR DAMAGE TO A STORAGE DEVICE”.

Reasons of Allowance

Claims 1 and 3 - 7 are allowed.  Claims 1 and 3 - 7 are renumbered as 1 – 6, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image forming apparatus of claim 1 and the data protection method of claim 7.
Specifically, the prior arts of record, alone or in combination, fails to teach “a history generator that stores a behavior related to the target into the storage device as a behavior history in association with the target; an attention level determiner that determines a behavior attention level of the target based on the behavior history stored in the storage device, regarding the target recognized by the target recognizer” and “wherein the protection processor determines a range of processing for writing into the storage device in response to the behavior attention level determined for the target”, in combination with all other limitations as claimed in independent claims 1 and 7.
The above limitations generally involve an image forming apparatus including a storage device that stores, from among data to be retained when power is shut off, either or both of important protection data, being a type determined to be important in advance, and protection data to be retained when the power is shut off other than the important protection data at respective predetermined timings; a detection information acquirer that receives detection information from a sensor that detects at least one of a change in either or both of direction and tilt, vibration, a predetermined operation, an approaching person, a person entering a room, and a person entering a predetermined area; a target recognizer that recognizes, based on the detection information, a person as a target in relation to at least any one of an approaching person, a person entering a room, and a person entering a predetermined area; a history generator that stores a behavior related to the target into the storage device as a behavior history in association with the target; an attention level determiner that determines a behavior attention level of the target based on said behavior history stored in said storage device, regarding said target recognized by said target recognizer; and a protection processor that starts processing for writing either or both of the important protection data and the protection data into said storage device in response to said detection information received by said detection information acquirer, at timings different from the predetermined timings.  Specifically, where said protection processor determines a range of processing for writing into said storage device in response to said behavior attention level determined for said target.  
The prior art of record is seen as teaching: 
Inamura (U.S PreGrant Publication No. 2015/0278665 A1) teaches an image forming apparatus (e.g., an image forming apparatus, ¶0017), comprising: a storage device (e.g., a memory 233, ¶0029) that stores, from among data to be retained when power is shut off, either or both of important data, being a type determined to be important in advance, and data to be retained when the power is shut off other than the important data at respective predetermined timings (e.g., when said image forming apparatus is under power saving mode (even when some of the components are not supplied), obtains (holds) temperature data in said memory 2333 for a predetermined period of time, ¶0022, ¶0029 - ¶0030, ¶0047 - ¶0048); a detection information acquirer that receives detection information from a sensor that detects at least one of a change in either or both of direction and tilt, vibration, a predetermined operation, an approaching person, a person entering a room, and a person entering a predetermined area (e.g., sensing a human presence within a detection range, ¶0019 - ¶0020); and a protection processor that starts processing for writing either or both of the important data and the data into the storage device in response to the detection information received by the detection information acquirer, at timings different from the predetermined timings (e.g., in response to receiving that there is no person presence as detection information, then “Update” information regularly, ¶0029); and Kawano (U.S Patent No. 9,886,078 B2) teaches: the protection data (Kawano: e.g., when the information apparatus receives a power switch, once recognized (detected), write data stored in a cache memory into a flash memory before power is actually turned off, Col 4 (lines 32 – 41 & 52 – 67 & Col 6 (lines 3 – 39)); but neither of them teaches “a history generator that stores a behavior related to the target into the storage device as a behavior history in association with the target; an attention level determiner that determines a behavior attention level of the target based on the behavior history stored in the storage device, regarding the target recognized by the target recognizer” and “wherein the protection processor determines a range of processing for writing into the storage device in response to the behavior attention level determined for the target”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674